17 F.3d 1443NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Lazaro C. CASUGA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 93-3545.
United States Court of Appeals, Federal Circuit.
Jan. 10, 1994.

Before NEWMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and ARCHER, Circuit Judge.
ON MOTION
PAULINE NEWMAN, Circuit Judge.

ORDER

1
The Office of Personnel Management moves for summary affirmance of the Merit Systems Protection Board's decision determining that Lazaro C. Casuga's appeal was barred by the doctrine of res judicata.


2
Casuga applied for a deferred retirement annuity from OPM in 1983.  OPM denied the claim and Casuga appealed the decision to the Board.  The San Francisco regional office issued a decision affirming OPM's decision on September 20, 1984.  Casuga did not seek review of the initial decision.


3
Three years later, Casuga presented his claim to the Seattle regional office.  The Seattle office determined that Casuga's attempt to relitigate his claim was barred by the doctrine of res judicata.  The Board denied review and this court affirmed on November 16, 1988.  Casuga v. OPM, 88-3283.


4
Casuga returned to the Seattle regional office in 1993.  The administrative judge again determined that his claim was barred by the doctrine of res judicata.  The Board denied review on July 28, 1993 and Casuga seeks review of the Board's decision here.


5
Summary disposition of an appeal is appropriate when the position of one of the parties is clearly right as a matter of law so that there can be no substantial question as to the outcome of the case.   See Groendyke Transport, Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.1969).  This is such as case.  Issues settled by a prior decision may not be relitigated.   Spears v. Merit Sys. Protection Bd., 766 F.2d 520, 523 (Fed.Cir.1985).  In this case, Casuga is attempting to have his claim relitigated a third time.


6
Accordingly,

IT IS ORDERED THAT:

7
(1) OPM's motion for summary affirmance is granted.


8
(2) Each side shall bear its own costs.